      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


REBECCA MCMAHON
400 4th Street E
Menomonie, WI 54751

             Plaintiff,

v.                                                   Case No.: 21-cv-544

KOMRO SALES AND SERVICE, INC.
W4666 State Highway 85
Durand, WI 54736

             Defendant.


                                    COMPLAINT


      Plaintiff, Rebecca McMahon, through her attorneys, Hawks Quindel, S.C., by

Aaron N. Halstead and Caitlin M. Madden, for her Complaint against the Defendant,

Komro Sales and Service, Inc., states as follows:

                           NATURE OF PROCEEDINGS

      1.     Rebecca McMahon brings this civil action against Komro Sales and

Service, Inc., claiming wage discrimination in violation of the Equal Pay Act of 1963,

29 U.S.C. § 206(d).

                           JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this civil action because it arises under

the laws of the United States. 28 U.S.C. § 1331.
        Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 2 of 10




        3.    The Western District of Wisconsin is the proper venue for this civil

action because a substantial part of the events or omissions giving rise to the claims

occurred in the district. 28 U.S.C. § 1391.

                                      PARTIES

        4.    Plaintiff, Rebecca McMahon (“McMahon”), is an adult resident of

Menomonie, Wisconsin.

        5.    Defendant, Komro Sales and Service, Inc. (“Komro Sales”), is a domestic

business corporation with a principal office at W4666 State Highway 85, Durand, WI

54736.

        6.    Komro Sales’ registered agent is Robert John Komro at W4666 State

Highway 85, Durand, WI 54736.

        7.    Komro Sales is an employer within the meaning of 29 U.S.C. § 203(d)

and 42 U.S.C. § 2000e(b).

        8.    McMahon was an employee of Komro Sales within the meaning of 29

U.S.C. § 203(e)(1) and 42 U.S.C. § 2000e(f) during the three years preceding the filing

of this Complaint.

                             FACTUAL ALLEGATIONS

        9.    McMahon started working for Komro Sales as a Parts Specialist in May

2018.

        10.   McMahon holds an associate’s degree in organizational leadership.

        11.   McMahon’s starting wage as a Parts Specialist was $18.50 per hour.




                                              2
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 3 of 10




      12.    As a benefit of her employment, McMahon received 80 hours of paid time

off annually and prorated for the first year of employment.

      13.    McMahon was eligible for Komro Sales’ “Earn-a-Week” program

depending on yearly safety initiatives.

      14.    McMahon was eligible for health insurance coverage with a 50-50

premium cost split between employer and employee starting the first full month after

60 days of employment.

      15.    McMahon was eligible for a 401k retirement plan with employee

contribution after six months of employment and an employer contribution of three

percent of gross wages after 12 months of employment.

      16.    McMahon was eligible for Komro Sales’ profit-sharing program.

      17.    Through Komro Sales’ profit-sharing program, each employee was

assigned a certain number of “points,” which equated to a particular “share” of the

profit-sharing. Throughout the year, Komro Sales would determine the amount of

monetary value to assign to each “point.” Eligible employees were paid profit sharing

equal to the monetary value of each “point” and the number of points they had been

assigned by Komro Sales.

      18.    In January 2019, McMahon received a raise and starting earning $19.00

per hour.

      19.    In August 2019, McMahon was promoted to Bobcat Parts and Service

Manager.




                                          3
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 4 of 10




      20.    McMahon did not receive a raise upon the August 2019 promotion, so

her starting wage as Bobcat Parts and Service Manager was $19.00 per hour.

      21.    As Bobcat Parts and Service Manager, McMahon typically worked

between 50 and 55 hours per week.

      22.    McMahon’s paid time off, “Earn-a-Week” program, health insurance,

401k, and profit-sharing benefits remained the same as they were when she worked

as a Parts Specialist.

      23.    McMahon was not eligible to receive bonuses beyond profit sharing as a

Bobcat Parts and Service Manager.

      24.    In January 2020, McMahon received a raise and started earning a

$55,000 annual salary.

      25.    In January 2021, McMahon received a raise and started earning a

$56,500 annual salary.

      26.    McMahon grew Komro Sales’ Bobcat sales and service business during

her employment as Bobcat Parts and Service Manager.

      27.    Bobcat parts sales increased from approximately $1,000 per week to

approximately $2,000-$4,000 per week during McMahon’s employment as Bobcat

Parts and Service Manager.

      28.    From January 2021 to July 2021, Bobcat parts sales increased by

approximately 34 percent.




                                         4
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 5 of 10




      29.    Komro Sales’ gross receipts from service to Bobcat equipment increased

from approximately $15,000 per month to approximately $50,000 per month during

McMahon’s employment as Bobcat Parts and Service Manager.

      30.    McMahon consistently received positive feedback during annual

performance reviews.

      31.    For the 2020 performance review, conducted on January 21, 2021,

McMahon’s supervisor, Matt Reilly (“Reilly”), wrote: “excellent customer relations

skills (people like working with you, calm, patient).”

      32.    For the 2019 performance review, conducted on January 3, 2020, Reilly

wrote: “Positive attitude, upbeat, and easy to work with, has good product knowledge

that grows, you retain things that u learned, Desire to make the Bobcat shop a

success, show patients with new tech’s, good organization skills.”

      33.    For the 2018 performance review, conducted on January 23, 2019,

McMahon’s supervisor, Steve Brantner (“Brantner”), wrote: “Personable, easy to talk

to, eager to help. When like something really absorbs yourself into it and goes above

and beyond to improve.”

      34.    Throughout her employment, McMahon was subjected to repeated

remarks demeaning her capability to perform her job due to her gender and other

inappropriate conduct by her coworkers.

      35.    Early in McMahon’s employment, her male coworker, Lonnie Harmon

(“Harmon”), grabbed her and shook her by the shoulders.




                                           5
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 6 of 10




      36.     McMahon reported the Harmon incident to co-owner Mike Serum

(“Serum”).

      37.     After making this report, McMahon’s supervisor, Brantner, conducted

her 90-day performance review. As part of this review, McMahon raised her

discomfort with Harmon’s conduct toward her as a concern in her employment.

      38.     Brantner did not address this issue with Harmon, and Harmon

continued his aggressive and insulting behavior toward McMahon.

      39.     On another occasion, Harmon told McMahon that the only reason why

people talked to or helped her was because she was pretty.

      40.     On another occasion, around May 2021, McMahon overheard co-owner

Bob Komro telling her then-supervisor, Reilly, that he did not believe McMahon could

run the shop as well as a man because she had not “put her hands inside a Bobcat,”

or similar words to that same effect, and that McMahon should be assigned to

administrative work, not customer-facing work.

      41.     Other Komro Sales employees remarked that McMahon could not

perform her job as well as a man could.

      42.     McMahon tried to file an internal written complaint about these

incidents and comments, but Komro Sales rebuffed her.

      43.     On July 15, 2021, owner Bob Komro terminated McMahon’s

employment.

      44.     On information and belief, Reilly is currently performing McMahon’s job

duties.



                                          6
       Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 7 of 10




       45.    Tony Bethke (“Bethke”) worked as the Bobcat Parts and Service

Manager immediately before McMahon, from January 2019 to August 2019.

       46.    On information and belief, Bethke’s highest level of education at the

time he was the Bobcat Parts and Service Manager is a high school diploma.

       47.    Bethke’s starting salary as a Bobcat Parts and Service Manager was

$59,000 annually.

       48.    Bethke received 80 hours of paid time off annually and prorated for the

first year of employment.

       49.    Bethke was eligible to receive a $2,000 sign on bonus in July 2019 upon

a satisfactory review.

       50.    Bethke was eligible for the “Earn-a-Week” program depending on yearly

safety initiatives.

       51.    Bethke was eligible for health insurance coverage with a 50-50 premium

cost split between employer and employee starting the first full month after 60 days

of employment.

       52.    Bethke was eligible for a 401k retirement plan with employee

contribution after six months of employment and an employer contribution of four

percent of gross wages after 12 months of employment.

       53.    Bethke was eligible for Komro Sales’ profit-sharing program.

       54.    On information and belief, Bethke’s profit-sharing percentage as a

Bobcat Parts and Service Manager was higher than McMahon’s profit-sharing

percentage as a Bobcat Parts and Service Manager.



                                          7
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 8 of 10




      55.    On information and belief, Bethke received raises during his

employment as the Bobcat Parts and Service Manager.

      56.    Bethke’s role as Bobcat Parts and Service Manager required equal skill,

effort, and responsibility, and was carried out under similar working conditions, as

McMahon’s role as Bobcat Parts and Service Manager.

                               CAUSE OF ACTION:
                           Violation of the Equal Pay Act
                                 29 U.S.C. § 206(d)

      57.    Plaintiff re-alleges and re-incorporates by reference the allegations

contained in the above paragraphs.

      58.    Komro Sales paid similarly-situated male employees, including Bethke,

a higher salary than McMahon, a female employee, for jobs that required equal skill,

effort, and responsibilities under similar working conditions.

      59.    On information and belief, Komro Sales paid similarly-situated male

employees, including Bethke, a higher share of company profits than McMahon, a

female employee, for jobs that required equal skill, effort, and responsibility under

similar working conditions.

      60.    Komro Sales engaged in a pattern and practice of unequal pay between

similarly-situated male and female workers, including McMahon, for jobs which

required equal skill, effort, and responsibilities under similar working conditions.

      61.    Komro Sales failed to comply with its statutory duty to take all

reasonable and necessary steps to eliminate unequal pay based on gender from the

workplace and prevent it from occurring in the future.



                                          8
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 9 of 10




      62.    The differences in pay between male and female employees was not the

result of a seniority system; a merit system; a system which measures earnings by

quantity or quality of production; or a differential based on any other factor other

than sex.

      63.    As a direct and proximate result of Komro Sales’ pattern and practice of

unequal pay between similarly-situated male and female workers for jobs which

required equal skill, effort, and responsibilities under similar working conditions,

McMahon has suffered and will continue to suffer damages.

      64.    McMahon has simultaneously filed a charge with the Equal

Employment Opportunities Commission and requested a right to sue letter, and

intends to amend this Complaint to add her claims under Title VII of the Civil Rights

Act, 29 U.S.C. § 2000e-2(a)(1).

                                  PRAYER FOR RELIEF

      Plaintiff, Rebecca McMahon, requests the following relief:

      A.     A declaratory judgment that Komro Sales and Service violated the

Equal Pay Act;

      B.     An award of money representing the difference between the

compensation paid to McMahon and the compensation paid to similarly-situated male

employees, including, but not limited to, differences in salary, bonuses, 401k

contributions, and profit sharing, provided by 29 U.S.C. § 206(d);

      C.     A finding that Komro Sales and Service’s actions were willful under 29

U.S.C. § 255;



                                          9
      Case: 3:21-cv-00544-wmc Document #: 1 Filed: 08/26/21 Page 10 of 10




      D.     Liquidated damages in an amount equal to the amount awarded to

McMahon as damages, as provided in 29 U.S.C. § 216(b);

      E.     A permanent injunction restraining Komro Sales and Service from

violating the Equal Pay act, as provided in 29 U.S.C. § 217;

      F.     All attorney’s fees incurred by McMahon in prosecuting this action and

the costs of this action, as provided in 29 U.S.C. § 216(b); and

      G.     Such other legal and equitable relief as this Court deems just and

necessary to vindicate McMahon’s rights under the Equal Pay.

                                   JURY DEMAND

      Plaintiff, Rebecca McMahon, requests a jury trial on all questions of fact and

law raised by her Complaint.

      Dated this 26th day of August, 2021.

                                      HAWKS QUINDEL, S.C.
                                      Attorneys for the Plaintiff, Rebecca McMahon

                                      By: /s/ Aaron N. Halstead
                                      Aaron N. Halstead, State Bar No. 1001507
                                      Email: ahalstead@hq-law.com
                                      Caitlin M. Madden, State Bar No.: 1089238
                                      Email: cmadden@hq-law.com
                                      409 East Main Street
                                      Post Office Box 2155
                                      Madison, Wisconsin 53701-2155
                                      Telephone: 608/257-0040
                                      Facsimile: 608/256-0236




                                          10
